*278In a proceeding to invalidate a petition designating Nathan Rand as a candidate of the Democratic Party in the general election to be held on November 5, 1996, for the public office of Member of the Council of the Town of Clinton, the appeal is from a judgment of the Supreme Court, Dutchess County (Bern-hard, J.), entered October 23, 1996, which granted the petition and directed that the name of Nathan Rand be removed from the ballot.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s finding that Nathan Rand was not properly nominated by the members of the County Committee as required by Election Law § 6-116. Consequently, the Supreme Court properly directed that the appellant’s name be removed from the ballot.
The remaining contention is without merit. Bracken, J. P., Copertino, Joy and Altman, JJ., concur.